Citation Nr: 1411484	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed low back disability is related to an incident of service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, a February 2012 QTC examination report includes diagnoses of intervertebral disc syndrome of the lumbar spine and thoracic-lumbar spine strain. 

In regard to element (2), in-service incurrence, the Veteran's service treatment records indicate complaints and treatment for lumbar strain. 

In regard to element (3), causal relationship, the record contains two medical opinions (a July 2008 private opinion and February 2012 QTC medical opinion) which supports the claim and two VA medical opinions (August 2009 and June 2010) which are against it.  As the record contains credible medical opinions weighing both in favor of and against the Veteran's claim, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise. Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for a low back disability is warranted.

This award represents a complete grant of the benefits sought on appeal.  Therefore, the Board need not discuss compliance with VA's obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as any error in this regard is harmless.  


ORDER

Service connection for a low back disability is granted. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


